Mr. Chief Justice Neil
delivered the opinion of the Court.
*556Complainant was clerk and member of tbe board of public road commissioners of Hamilton county, with a term beginning the first Monday in September, 1912, and running to the first Monday of September, 1914, and until his successor should be elected and qualified. At the August election, 1914, one Joe N. McCutcheon received the highest number of votes, obtained a certificate of election, presented himself to the county court, and was permitted to take the oath and execute bond for the office. He thereupon demanded the possession of the books, papers, etc., from Hogan. The latter refused to surrender the office, or the books and papers. McCutcheon, after coming to the office a few days, desisted; an injunction having been sued out against him by Hogan. Hogan’s refusal to surrender the office was based on the fact that McCutcheon had been clerk of the county court and had defaulted in the payment of State revenue, and still remained a defaulter on the day he was elected clerk. Hogan held the office until it was abolished by the legislature of 1915. During this time a salary of $1,050 accrued, but the county refused to pay it. When two months had elapsed Hogan sued for the amount then due, but subsequently filed an amended bill in which he claimed for the whole time. The question is whether the county can be compelled to pay this salary. In our judgment this question should be decided in the affirmative.
It is fully proven, and not denied, that McCutcheon was a defaulter as previously stated. In view of this fact, his election was absolutely void under the Con-*557stitntion, article 2, section 25, and under Shannon’s Code, section 1069. The fact that he was, by the county court, permitted to take the oath and give bond, added nothing to his position. Pie simply became a de facto officer, and could assert no rights. Newman v. Justices of Jefferson County, 6 Humph., 41; Pearce v. Hawkins, 2 Swan., 88, 57 Am. Dec., 54. Plogan, being the de jure officer by virtue of his right to hold over under the constitution, was entitled to serve in the office and to take all of its emoluments. Even if McCutcheon had undertaken to perform the duties of the office, and had collected the salary, this would not have relieved the county from the duty to pay Hogan, the rightful officer! Mayor and Aldermen of Memphis v. Woodward, 12 Heisk. (59 Tenn.), 499, 27 Am. Rep., 750. There was therefore no error in the chancellor’s action in rendering a decree in favor of Hogan and against the county.
There was another case argued at the present term, brought by Hogan against McCutcheon, wherein complainant sought to enjoin McCutcheon from taking the office. It was properly held in an opinion filed by Mr. Special Justice Franz that the chancery court had no jurisdiction, since the bill referred to was but an effort to contest the election of McCutcheon; the ineligibility of a person having the highest number of votes being-one ground of contest in order that the election may be declared void, as shown by well known cases in this State. The chancery court has no power to entertain *558jurisdiction of a contested election controversy. Adcock v. Houk, 122 Tenn., 269, 122 S. W., 979.
The case now before ns for decision is not in any sense an election contest, but a direct suit against the county for salary due. In such a case the fact may be proven that the person who was nominally elected, and who gave bond and took the oath of office, was a defaulter, and hence not a de jure officer, but only an officer de facto. Such proof being made, the consequences already mentioned naturally follow.
It results that the decree of the chancellor must be affirmed, with costs.